Citation Nr: 1311562	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  11-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for residuals and complications of treatment for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The record contains the November 2009 VA operation report for the exploratory laparotomy and Graham patch repair of the perforated duodenal ulcer and the discharge summary from the Veteran's November 2009 to March 2010 VA inpatient care at the Providence VA Medical Center (VAMC).  However, the VA treatment records for the entire hospitalization are not of record.  The November 2009 VA operation report refers to the Veteran consenting to the surgery, but a consent form is not of record.  Pursuant to VA's duty to assist, VA has an 
obligation to obtain relevant records in the custody of a federal agency.  38 C.F.R. 
§ 3.159(c)(2).  Therefore, all inpatient treatment records from November 2009 to March 2010 as well as the November 2009 consent must be obtained.  Additionally, outpatient treatment records dating since March 2010 should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's VA inpatient treatment records from November 2009 to March 2010 from the Providence VAMC, and associate them with the claims file or Virtual VA file.  Additionally, obtain current VA treatment records dating since March 2010 and associate them with the claims file or Virtual VA file.  

2.  Obtain copies of the consent form(s) for the surgery by VA in November 2009 at the Providence VA Medical Center.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


